THE COURT
informed the counsel, that he must produce the law of Georgia, if he claimed higher interest than is allowed here. In the several states of the Union, the rate of interest is regulated by law; and therefore, any other species of evidence than the law itself, is inadmissible.' It is otherwise as to foreign countries, where the rate of interest .is regulated by custom. The jury, however, may find six per centum; and upon examining the law, if it can be procured, we can make an addition, if the Georgia interest be higher, provided both parties agree.
This was agreed to. Verdict at- the rate of six per centum.
The law of Georgia was afterwards produced; and the court increased the judgment by the addition of the two per cent.